Citation Nr: 0918156	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  08-02 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
condition.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from March 4, 1977, to June 23, 1977, and November 21, 1990, 
to December 18, 1990, during peacetime and the Persian Gulf 
War.

This appeal comes before the Board of Veterans' Appeals 
(Board) from March 2007 and June 2007 rating decisions of the 
Department of Veterans Affairs (VA), Nashville, Tennessee, 
Regional Office (RO), which denied service connection claims 
for bilateral hearing loss and a lumbar spine condition.  The 
appellant disagreed with such decisions and subsequently 
perfected an appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for lumbar spine and 
bilateral hearing loss disabilities, which he maintains are 
related to service.  Based on review of the record, the Board 
finds that further development is necessary.

In the appellant's Substantive Appeal (VA Form 9), received 
January 2008, the appellant requested a personal hearing at 
the RO before a Veterans Law Judge (Travel Board hearing).  
In a January 2008 notice letter, the appellant was informed 
that unless the appellant otherwise indicates, the 
appellant's "name will remain on the list of those who 
desire a hearing before the travelling section of the 
Board," and "will be notified of the time and place of the 
hearing."  The appellant did not withdraw his hearing 
request, pursuant to 38 C.F.R. § 20.702(e) (2008), or request 
another option as outlined on the January 2008 notice letter.  
Such hearing has not been scheduled.
 
Since such hearings are scheduled by the agency of original 
jurisdiction (AOJ) (see 38 C.F.R. § 20.704(a) (2008)), the 
Board is remanding the case for that purpose, in order to 
satisfy procedural due process concerns.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant 
for a Travel Board hearing before a 
Veterans Law Judge, with appropriate 
notification to the appellant.  A copy 
of the Travel Board hearing notice 
should be associated with the record.
  
After the hearing is conducted, or if the appellant withdraws 
his hearing request or fails to report for the scheduled 
hearing, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




